Citation Nr: 0614538	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
ankle disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
was not received sufficient to reopen a claim for service 
connection for a right ankle disorder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a right ankle disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a right ankle disorder, 
based on de novo review, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied 
service connection for a right ankle disorder, finding that 
the veteran's right ankle problems resolved in service and 
that he has had no right ankle residuals since his inservice 
injury.  

2.  Evidence received since the December 1998 decision 
relates to an unestablished fact (a current diagnosis by X-
rays of degenerative changes of the right ankle) necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for a right 
ankle disorder.


CONCLUSION OF LAW

Evidence received since the December 1998 RO decision is new 
and material, and a claim of service connection for a right 
ankle disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has a right ankle disorder 
related to an inservice injury to his right ankle.  

In December 1998, the RO denied service connection for a 
right ankle disorder, finding, essentially, there were no 
residuals of a right ankle injury noted at discharge from 
service and that the veteran has not had treatment for a 
right ankle condition since the last sprain resolved.  The 
veteran was notified of the decision and of his appellate 
rights, and he did not appeal.  The December 1998 RO decision 
is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in December 1998, the RO denied service 
connection for a right ankle disorder on the basis that the 
evidence of record did not include residuals of a right ankle 
injury.  

At the time of the December 1998 decision denying service 
connection for a right ankle disorder, the record included 
the following:  service medical records which document 
treatment for ankle pain (November 1972), right ankle pain 
diagnosed as contusion and inversion sprain (November 1973), 
and right ankle problems following a sprain (January and 
February 1974); the veteran's August 1975 report of 
examination prior to separation (which showed the veteran's 
lower extremities were evaluated as normal); and VA 
outpatient treatment records dating from 1997 to 1998 
(showing treatment for gouty arthritis in multiple joints 
including the ankles).  The record in December 1998 did not 
include any medical diagnosis of a disorder specific to the 
right ankle.  

Since the December 1998 decision, evidence received includes: 
a July 2002 statement from the veteran indicating that he 
wishes to reopen his claim for service connection for a right 
ankle disorder and asserting that he has had treatment at VA 
facilities; VA outpatient treatment records from April 2001 
to September 2001 (showing treatment for gouty arthritis in 
multiple joints including the right ankle); additional 
statements from the veteran and his representative 
(essentially asserting that the veteran's right ankle 
problems are related to inservice injury); and the report of 
a December 2003 VA examination.  On the examination report, 
the VA examiner documented the right ankle symptoms reported 
by the veteran, identified objective findings of swelling on 
the lateral malleolus, tenderness to palpation, and reduction 
in full range of right ankle motion, and diagnosed the 
veteran with gouty arthritis, right ankle tendonitis, and 
degenerative changes of the right ankle.  In his report, the 
examiner also reported that X-rays revealed degenerative 
changes of the talonavicular, talocalcaneous, and calcaneo 
cuboid, as well as metallic foreign bodies.  Also added to 
the record since December 1998 is the transcript of the 
veteran's February 2006 Board hearing, in which the veteran 
asserted that additional evidence may be available. 

As the previous denial of service connection was premised on 
a finding that there was no evidence of residual right ankle 
disability shown, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to include a 
diagnosis of a right ankle disorder.  Since the December 1998 
RO decision, additional evidence has been received that is 
both new and material.  

The report of the December 2003 VA examination detailed 
objective evidence of right ankle symptomatology and showed 
diagnoses of specific right ankle disability, namely 
tendonitis and degenerative changes.   This new evidence is 
material, since it goes towards a diagnosis of a current 
right ankle disorder (an unestablished fact necessary to 
substantiate the claim), and it raises a reasonable 
possibility of doing so.  While the newly received medical 
record does not provide a nexus with service (and in fact 
includes an opinion against such), the fact that the veteran 
now has been diagnosed with degenerative changes in the right 
ankle clearly raises the possibility that the condition may 
be related to the inservice right ankle injury.

As new and material evidence has been received, the claim of 
entitlement to service connection for a right ankle disorder 
may be reopened.  Adjudication of the veteran's claim does 
not end with the determination that new and material evidence 
has been received.  For the reasons detailed in the remand 
section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a right ankle disorder 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

The Board has been placed on notice that outstanding records 
pertinent to the veteran's claim may be available.  An 
attempt should be made to obtain all such records prior to 
adjudication of the veteran's claim.

The veteran has claimed to be receiving Social Security 
Administration (SSA) disability benefits.  There are, 
however, no records on file pertaining to such benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it abundantly clear that the records concerning 
awards of Social Security disability benefits are relevant 
and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The RO should contact the SSA and attempt to obtain 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.  

During his February 2006 hearing, the veteran reported that 
he has been receiving treatment for right ankle problems at 
the Central Texas VA facilities in Waco and Temple.  He noted 
that treating doctors have indicated that his arthritic 
condition is related to his ankle problems during service.  
Some records of treatment received at the Texas facilities 
are of record.  Any pertinent outstanding records of 
treatment from these facilities, including records of 
treatment since September 2002, should be obtained.  

The veteran also noted that he had treatment at a private 
facility in Webb Chapel, near Dallas, Texas in the 1970s.  An 
attempt should also be made to obtain pertinent records of 
such treatment.   

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his claim that his right 
ankle disorder is related to some aspect 
of his period of service.  

2.  Ask the veteran to complete releases 
authorizing VA to request any pertinent 
treatment records from private health 
care providers, including any near 
Dallas, Texas (as discussed in the 
February 2006 hearing).  When making any 
records request, please advise the 
providers that actual treatment records 
are needed, not summaries.  If any 
records are not obtained, advise the 
veteran of that fact and give him an 
opportunity to obtain the records 
himself.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Obtain copies of any outstanding VA 
records of medical treatment pertinent to 
the claim and associate them with the 
claims file.  Specifically noted in this 
regard are any records of pertinent 
treatment from VA facilities in Central 
Texas involving the veteran's ongoing 
treatment for right ankle problems:  
*	from 1995 to October 1997;
*	from September 1998 to April 2001; 
and
*	from September 2002 to the present.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


